Broyles, P. J.
1. The court did not err in failing to give the requested instructions to the jury, as. complained of in the first ground of the amendment to the motion for a new trial, as such instructions were not authorized by evidence.
2. The remaining ground of the amendment .to the motion for a new trial is based upon alleged newly discovered evidence. That evidence ap*650pears to be cumulative and impeaching in its nature, and, moreover, was met by a counter-showing. It does not appear that the trial judge abused his discretion in overruling this ground of the motion.
Decided January 22, 1918.
Action for money had and received; from Calhoun superior court — Judge Harrell. July 21, 1917.
Smith & Miller, for plaintiff in error. B. W. Fortson, contra.
3. The verdict was strongly supported by evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworih and' Harwell, JJ., concur.